 1   BRADLEY D. PACK, SBA #023973
      ENGELMAN BERGER, P.C.
 2   2800 NORTH CENTRAL AVENUE, SUITE 1200
             PHOENIX, ARIZONA 85004
                  _____________
 3               Ph: (602) 271-9090
                Fax: (602) 222-4999
              Email: bdp@eblawyers.com
 4                _____________

 5   Attorneys for Arizona Federal Credit Union
 6

 7                               IN THE UNITED STATES BANKRUPTCY COURT
 8                                          FOR THE DISTRICT OF ARIZONA
 9         In re:                                                Chapter 13
10         ROBERT L. MOSLEY,                                     Case No. 2:19-bk-06700-BKM
11                                       Debtor.                 OBJECTION TO CONFIRMATION
                                                                 OF CHAPTER 13 PLAN
12

13             Arizona Federal Credit Union (“AZFCU”), by and through its counsel undersigned,
14   hereby moves this Court for an order denying confirmation of the Chapter 13 Plan filed by the
15   Debtor.          This objection is filed pursuant to 11 U.S.C. § 1325 and is supported by the
16   following Memorandum of Points and Authorities, exhibits attached hereto, as well as all of
17   the papers and pleadings on file herein.
18                               MEMORANDUM OF POINTS AND AUTHORITIES
19   I.        SUMMARY OF RELIEF REQUESTED
20             AZFCU requests the Court enter an order denying confirmation of the proposed
21   Chapter 13 Plan (“Plan”) filed by the Debtor. The Plan incorrectly represents the value of the
22   vehicle securing the indebtedness owed to AZFCU, as more specifically detailed below.
23   II.       FACTUAL BACKGROUND SUPPORTING AZFCU’S OBJECTION TO PLAN
24               A.       Facts.
25                        1.           The Court has jurisdiction over this proceeding pursuant to 28 U.S.C.
26   §§ 157 and 1334 and 11 U.S.C. § 1325. Venue is proper in this Court pursuant to 28 U.S.C.
27   § 1308. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A)(F).


     {0001206.2143/01004046.DOCX / }
Case 2:19-bk-06700-BKM                    Doc 25 Filed 07/15/19 Entered 07/15/19 11:34:01      Desc
                                           Main Document    Page 1 of 5
                                                      1                        2.           The Debtor filed a voluntary petition commencing a Chapter 13
                                                      2   proceeding on May 30, 2019 (the “Filing Date”) under Case No. 2:19-bk-06700-BKM.
                                                      3             B.         The Vehicle.
                                                      4                        3.           On or about Aprl 29, 2011, the Debtor negotiated the purchase of a 2006
                                                      5   Mercedes E350, VIN #WDBUF56J36A870386 (the “Vehicle”).
                                                      6                        4.           To finance the purchase of the Vehicle, the Debtor borrowed the sum of
                                                      7   $19,767.62 from AZFCU. See the Note (as defined below).
                                                      8                        5.           To evidence this loan, on or about Aprl 29, 2011, the Debtor entered into
                                                      9   a “Closed-End Note, Disclosure, Loan and Security Agreement” (the “Note”) with AZFCU.
                                                     10   A copy of the Note is attached hereto as Exhibit “A” and by this reference incorporated
                  North Central Avenue, Suite 1200




                                                     11   herein.
ENGELMAN BERGER, P.C.




                                                     12                        6.           As security for the Note and the indebtedness evidenced thereby, the
                    Phoenix, Arizona 85004




                                                     13   Debtor granted AZFCU a security interest in the Vehicle to secure the money advanced
                                                     14   thereunder. See Exhibit “A.”
                                                     15                        7.           Pursuant to the terms of the terms of the Note, the Debtor agreed to make
                                                     16   monthly payments and to pay accruing interest on the principal amount of the Note.
                        2800




                                                     17                        8.           The principal amount due and owing to AZFCU under the Note as of the
                                                     18   Filing Date was $10,995.24, together with interest through the Filing Date in the amount of
                                                     19   $2,542.16, together with accruing interest, late charges and attorneys’ fees.
                                                     20             C.         The Proposed Plan Treatment of the Claim Filed by AZFCU.
                                                     21                        9.           The Debtor has proposed a Plan duration of 60 months.
                                                     22                        10.          Under the Plan, the Debtor has estimated the balance owed under the
                                                     23   Note at $12,081.00.
                                                     24                        11.          The Plan proposes that the Debtor shall continue to use the Vehicle and
                                                     25   pay AZFCU a secured amount of $1,400.00, with interest accruing thereon at the rate of
                                                     26   5.25% per annum. The remaining balance is listed by the Debtor as unsecured.
                                                     27   ///


                                                          {0001206.2143/01004046.DOCX / }                       2
                                                     Case 2:19-bk-06700-BKM                    Doc 25 Filed 07/15/19 Entered 07/15/19 11:34:01         Desc
                                                                                                Main Document    Page 2 of 5
                                                      1                        12.          The value of the Vehicle is no less than $5,894.00, pursuant to the
                                                      2   information contained in the Kelley Blue Book wholesale/retail breakdown. A copy of the
                                                      3   Kelley Blue Book valuation for the Vehicle is attached hereto as Exhibit “B” and by this
                                                      4   reference incorporated herein. The value of $5,894.00 is determined by using the retail value
                                                      5   listed for the Vehicle adjusted for mileage, equipment and condition (to the best of AZFCU’s
                                                      6   knowledge).
                                                      7   III.      AUTHORITY  SUPPORTING                          AZFCU’S       OBJECTION           TO         PLAN
                                                                    CONFIRMATION
                                                      8
                                                                    A.         The Plan Does Not Properly Value the Vehicle.
                                                      9
                                                                               The Vehicle is incorrectly valued by the Debtor in his Plan. Section 506(a) of
                                                     10
                                                          the Bankruptcy Code governs the valuation of allowed claims in bankruptcy cases. The
                  North Central Avenue, Suite 1200




                                                     11
ENGELMAN BERGER, P.C.




                                                          current version of § 506(a) was substantially amended as part of the Bankruptcy Abuse
                                                     12
                    Phoenix, Arizona 85004




                                                          Prevention and Consumer Protection Act of 2005 (“BAPCPA”), Pub.L. No. 109-8, 119 Stat.
                                                     13
                                                          23 (2005). In full, § 506(a) provides as follows:
                                                     14
                                                                               (a)(1) An allowed claim of a creditor secured by a lien on property
                                                     15                        in which the estate has an interest, or that is subject to setoff under
                                                                               section 553 of this title, is a secured claim to the extent of the
                                                     16                        value of such creditor's interest in the estate's interest in such
                                                                               property, or to the extent of the amount subject to setoff, as the
                        2800




                                                     17                        case may be, and is an unsecured claim to the extent that the value
                                                                               of such creditor's interest or the amount so subject to setoff is less
                                                     18                        than the amount of such allowed claim. Such value shall be
                                                                               determined in light of the purpose of the valuation and of the
                                                     19                        proposed disposition or use of such property, and in conjunction
                                                                               with any hearing on such disposition or use or on a plan affecting
                                                     20                        such creditor's interest.
                                                     21                        (2) If the debtor is an individual in a case under chapter 7 or 13,
                                                                               such value with respect to personal property securing an allowed
                                                     22                        claim shall be determined based on the replacement value of such
                                                                               property as of the date of the filing of the petition without
                                                     23                        deduction for costs of sale or marketing. With respect to property
                                                                               acquired for personal, family, or household purposes, replacement
                                                     24                        value shall mean the price a retail merchant would charge for
                                                                               property of that kind considering the age and condition of the
                                                     25                        property at the time value is determined.
                                                     26                        Most courts interpreting this new section of § 506 conclude that replacement
                                                     27   value starts with the retail valuation under the Kelley Blue Book or N.A.D.A. Guide, with


                                                          {0001206.2143/01004046.DOCX / }                       3
                                                     Case 2:19-bk-06700-BKM                    Doc 25 Filed 07/15/19 Entered 07/15/19 11:34:01           Desc
                                                                                                Main Document    Page 3 of 5
                                                      1   adjustments made for mileage, condition, equipment, etc. See, e.g., In re Morales, 387 B.R.
                                                      2   36, 45 (Bankr. C.D. Cal., 2008) (using the Kelley Blue Book or N.A.D.A. Guide for retail
                                                      3   value less adjustments); In re Cheatham, No. 07-40509-13-abf, 2007 WL 2428046, at *3
                                                      4   (Bankr. W.D. Mo. June 19, 2007) (calculating retail value of car by reducing the N.A.D.A.
                                                      5   Guide retail value by 5%); In re Coleman, 373 B.R. 907, 912-913 (Bankr. W.D. Mo. 2007)
                                                      6   (decision by the same court as In re Cheatham, following its earlier decision); In re Carlson,
                                                      7   No. 06-40402, 2006 WL 4811331, at *23 (Bankr. W.D. Wash. Dec. 8, 2006) (calculating
                                                      8   retail value of mobile home under § 506(a)(2) in reliance on N.A.D.A. Guide retail value).
                                                      9                        Instead of a value of $1,400.00 for the Vehicle, AZFCU has provided a Kelley
                                                     10   Blue Book valuation that evidences a more accurate replacement valuation of the Vehicle as
                  North Central Avenue, Suite 1200




                                                     11   $5,894.00. As a consequence of the failure by the Debtor to accurately set forth valuation for
ENGELMAN BERGER, P.C.




                                                     12   the Vehicle in the Plan, the Plan does not comply with the requirements of 11 U.S.C.
                    Phoenix, Arizona 85004




                                                     13   § 1325(a)(5) in that it does not provide AZFCU with a lien on the entire secured amount.
                                                     14   IV.       CONCLUSION
                                                     15             The Plan cannot be confirmed as proposed pursuant to the requirements of 11 U.S.C.
                                                     16   § 1325. The Debtor has improperly valued the Vehicle.
                        2800




                                                     17             For the foregoing reasons, AZFCU respectfully requests that the Court enter an order
                                                     18   denying confirmation of the Plan proposed by Debtor.
                                                     19                        DATED this 15th day of July 2019.
                                                     20                                                      ENGELMAN BERGER, P.C.
                                                     21

                                                     22                                                      By /s/ Bradley D. Pack – SBA #023973
                                                                                                                Bradley D. Pack
                                                     23                                                         2800 North Central Avenue, Suite 1200
                                                                                                                Phoenix, Arizona 850004
                                                     24                                                         Attorneys for Arizona Federal Credit Union
                                                     25   ///
                                                     26   ///
                                                     27   ///


                                                          {0001206.2143/01004046.DOCX / }                    4
                                                     Case 2:19-bk-06700-BKM                 Doc 25 Filed 07/15/19 Entered 07/15/19 11:34:01    Desc
                                                                                             Main Document    Page 4 of 5
                                                      1   COPY of the foregoing
                                                          mailed this 15th day
                                                      2   of July 2019 to:
                                                      3   Charles M. Leftwich, Jr.
                                                          Charles M. Leftwich, Esq.
                                                      4   9225 E. Milagro Ave.
                                                          Mesa, AZ 85205-1116
                                                      5   Attorneys for Debtor
                                                      6   Russell Brown
                                                          3838 N. Central Ave., Suite 800
                                                      7   Phoenix, Arizona 85012-1965
                                                          Chapter 13 Trustee
                                                      8

                                                      9
                                                               /s/ Paul A. Manley
                                                     10
                  North Central Avenue, Suite 1200




                                                     11
ENGELMAN BERGER, P.C.




                                                     12
                    Phoenix, Arizona 85004




                                                     13

                                                     14

                                                     15

                                                     16
                        2800




                                                     17

                                                     18

                                                     19

                                                     20

                                                     21

                                                     22

                                                     23

                                                     24

                                                     25

                                                     26
                                                     27



                                                          {0001206.2143/01004046.DOCX / }                    5
                                                     Case 2:19-bk-06700-BKM                 Doc 25 Filed 07/15/19 Entered 07/15/19 11:34:01   Desc
                                                                                             Main Document    Page 5 of 5
